PER CURIAM.
The trial court’s entry of a judgment of conviction on the drug trafficking charge brought against Hannigan is affirmed. See Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011). We certify that the same issue reviewed in this case is currently pending before the Florida Supreme Court in State v. Adkins, 71 So.3d 117 (Fla.2011).
We also conclude that the imposition of a fifteen-year mandatory minimum prison sentence in this case did not violate the cruel and unusual punishment clauses of the United States1 and Florida2 Constitutions. See Paey v. State, 943 So.2d 919 (Fla. 2d DCA 2006).
The mandate will be withheld pending final disposition of Adkins.
AFFIRMED.
SAWAYA and PALMER, JJ., concur.
EVANDER, J., concurs and concurs specially, with opinion.

. Amend. VIII, U.S. Const.


. Art. I, § 17, Fla. Const.